Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward C. Dedrick appeals the district court’s order denying his summary judgment motion and granting Defendants’ cross-motion for summary judgment on Dedrick’s action seeking review of the Merit Systems Protection Board’s order denying his claim for disability retirement benefits under the Civil Service Reform Act, 5 U.S.C.A. § 1101 et seq. (West 2007 & Supp.2011). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Dedrick v. Berry, No. 1:07-cv-00429-WDQ, 2011 WL 768971 (D.Md. Feb. 28, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.